MEMORANDUM**
Gildardo Inzunza-Inzunza, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) summary dismissal under 8 C.F.R. § 3.1(d)(2)® of his appeal from an immigration judge’s (“IJ”) decision denying his application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law. Melkonian v. Ashcroft, 320 F.3d 1061, 1065 (9th Cir.2003). We dismiss the petition in part and deny it in part.
The IJ denied Inzunza-Inzunza’s application for cancellation of removal because Inzunza-Inzunza did not have a qualifying relative under 8 U.S.C. § 1229b(b)(l)(D). Because Inzunza-Inzunza failed to challenge this finding before the BIA, we lack jurisdiction to consider it on appeal. See Cortez-Acosta v. INS, 234 F.3d 476, 480 (9th Cir.2000) (per curiam).
Inzunza-Inzunza’s contention that the Illegal Immigration Reform and Immigrant Responsibility Act and the Nicaraguan Adjustment and Central American Relief Act violate equal protection is foreclosed by Hernandez-Mezquita v. Ashcroft, 293 F.3d 1161, 1163-65 (9th Cir.2002), which held that in order to demonstrate an equal protection violation, a petitioner must show that a classification is wholly irrational.
*259Inzunza-Inzunza’s remaining contentions also lack merit.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.